commissioner tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c oct o1 tt ep ef uniform issue list kex we k kkex legend taxpayera ee amount a plan x dear _ this is in response to your request received on date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount a from plan x taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to her medical_condition and treatments for such condition which impaired her ability to accomplish a timely rollover taxpayer a further represents that amount a has not been used for any other purpose taxpayer a's former husband was a participant in plan x a plan that is treated as a qualified_plan under sec_7701 of the code as a result of a divorce settlement taxpayer a was entitled to receive a distribution from plan x which was made on november taxpayer a represents that she suffers from a medical_condition and was undergoing treatment for such condition during the time of the distribution that caused severe memory loss resulting in her failure to recall the deadline for rolling over the distribution into an ira based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement in sec_402 of the code with respect to the distribution of amount a so page sec_7701 of the code provides that plan x's trust shall be treated as a_trust described in sec_401 and is exempt from taxation under sec_501 a sec_7701 of the code provides that any contribution to or distribution from the plan x's trust shall be treated in the same manner as contributions to or distributions from a_trust described in sec_401 sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a related to required minimum distributions sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement sec_401 provides the rules for governing direct transfers of eligible rollover distributions’ sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities sec_1_402_c_-2 question and answer-12 provides that the eligible_rollover_distribution rules also apply to distributions to a spousal distributee such as a former spouse who is an alternate_payee under a qualified_domestic_relations_order revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by her medical_condition and treatments for such condition which impaired her ability to accomplish a timely rollover therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a lo page into a rollover ra another qualified_plan provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution amount a considered a rollover_contribution within the meaning of sec_402 will be this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t2 sincerely yours spotsth-- cd mz donzell h dlittlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc ex
